Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 05, 2019

The Court of Appeals hereby passes the following order:

A20A0052. JAMEZ ANTWANE BRYANT v. THE STATE.

      Jamez Antwane Bryant entered an Alford1 plea to two counts of enticing a child
for indecent purposes and was sentenced to 30 years to serve 20 years in confinement.
Following his conviction, Bryant filed multiple pro se motions, including a motion
to withdraw his plea, motion in arrest of judgment, and motion for sentence
modification. The trial court denied his motions in a consolidated order entered on
April 26, 2019. Bryant then filed a pro se notice of appeal on May 31, 2019.
However, we lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Bryant’s notice of appeal, filed
35 days after entry of the order he wishes to appeal, was untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/05/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).